DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020, 12/22/2020, 3/23/2021 and 10/29/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extraction module configured for extract” in claim 5, “mapping module configured for mapping” in claim 5, “operation module configured for perform” in claim 5, “dividing module configured for dividing” in claim 6, “extraction module is further configured” in claim 6, “mapping module is further configured” in claim 6, “extraction module configured for extracting” in claim 7, “mapping module is further configured for mapping” in claim 7, “extract module is further configured for arrange” in claim 8, “a computer readable storage medium configured for storing” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language would include signal, such as electromagnetic and acoustic, which are view as non-statutory subject matter. A review of the specification of the instant invention show that “computer readable storage medium” do not exclude signal such as electromagnetic and acoustic:
[0132] Data can be transmitted between the computer readable storage medium 602 and the processor 601 through a wired connection or a wireless connection, and the computer device can communicate with other devices through a wired communication interface or a wireless communication interface. [0133] The above computer readable storage medium may include an RAM (Random Access Memory), and may also include an NVM (Non-volatile memory), such as at least one disk memory. Optionally, the computer readable storage medium may also be at least one storage device located away from the processor.
Please amendment to Office approved language “non-transitory computer readable storage medium” to overcome rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0246904) in view of Zhang et al (US 2011/0222752). 
Claim 1: 
Kim et al (US 2019/0246904) teaches the following subject matter (figures 1-2 and 0037-0046, acquire MRI 3D image, MRI 3D image are composed of slices, where slices are processed with filter (extract plurality of data points), where processed slices are map to a 3D image data space):
A method for convolution operation, comprising: 
obtaining input data of a network layer in a convolutional neural work (0015-0017 teaches 3-D image generation used in neural network, where 0017 detail to be convolutional neural network (CNN); 0020 teaches the use of MRI for image obtain image capture); 
extracting each time a plurality of data points from the input data according to a preset step size (0043-0049, 0045 teaches pre-processing of slice (2D) image (from MRI 3D image) of pixel in horizontal and vertical where extraction by means of pooling layer by average values (data points) of pixel, and 0049 teaches use of data filter configured to be isotropically or anisotropically (preset shape) that is applied and 0043 teach preset step size of 8mm); 
mapping the plurality of data points extracted each time to the same position at different depth levels of three-dimensional data to obtain rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images). 
Kim et al teaches all the subject matter above, but not the following which is taught by Zhang et al:
performing convolution operation on the rearranged data with a convolution kernel of a preset size to obtain a convolution result (0015-0018 teach use of convolutional kernel on remapping with convolution kernel size that are fixed kernel (preset size)).
Kim et al and Zhang et al are both in the field of image analysis, especially processing of 3D image data set in 2D and rearranged back to 3D by means of convolution such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kim et al’s the further processing of the rearrange 3D data by convolution kernel of Zhang et al would provide enhancing computer-aided detection, review and diagnosis as disclosed by Zhang et al in Abstract. 

Claim 2:
Kim et al teach:
The method of claim 1, wherein, before extracting each time a plurality of data points from the input data according to a preset step size, the method further comprises: 
dividing the input data in a depth direction to obtain a plurality of slices (0037-0045, WHERE 0039 teaches MRI image capture in plurality of slices and 0044 further detail the MR images obtained in 3-D data space (depth direction) of these slices; figure 2 display MRI slices in depth direction); 
the operation of extracting each time a plurality of data points from the input data according to a preset step size comprises: 
for each slice, extracting each time data points from depth levels of the slice according to the preset step size, to obtain the plurality of data points (0043-0049, 0045 teaches pre-processing of slice (2D) image of pixel in horizontal and vertical where extraction by means of pooling layer by average values (data points) of pixel, and 0049 teaches use of data filter configured to be isotropically or anisotropically (preset shape) that is applied and 0043 teach preset step size of 8mm); 
the operation of mapping the plurality of data points extracted each time to the same position at different depth levels in three-dimensional data to obtain rearranged data comprises: 
mapping the plurality of data points extracted each time from each slice to the same position at different depth levels in the three-dimensional data to respectively obtain to-be-merged data corresponding to each slice (0022 teaches mapping each single image (slice) of plurality of slices of images from 3D image to 3D data space; 0041-0045 teaches MRI 3D image processed focus on lesion area (plurality of data points extract) from each slice and map to 3D data space (merge data)); and 
arranging a plurality of to-be-merged data in the depth direction to obtain the rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images).

Claim 3:
Kim et al teach:
The method of claim 1, wherein extracting each time a plurality of data points from the input data according to a preset step size comprises: 
extracting each time, from each depth level of the input data, a plurality of data points according to the preset step size respectively (0043-0049, 0045 teaches pre-processing of slice (2D) image of pixel in horizontal and vertical where extraction by means of pooling layer by average values (data points) of pixel, and 0049 teaches use of data filter configured to be isotropically or anisotropically (preset shape) that is applied and 0043 teach preset step size of 8mm);  2Atty Dkt. No.: SINO-036 
the operation of mapping the plurality of data points extracted each time to the same position at different depth levels in three-dimensional data to obtain rearranged data comprises (0022 teaches mapping MRI 3D image to 3D data space (different depth level), where the MRI 3D image provides slices, processed by extracting plurality of data points by average values and then map back to same position of the 3D data space; 0043-0049 teaches further detail): 
mapping the plurality of data points extracted each time from depth levels of the input data to the same position at different depth levels in the three-dimensional data to obtain a plurality of data to be merged (0022 teaches mapping each single image (slice) of plurality of slices of images from 3D image to 3D data space; 0041-0045 teaches MRI 3D image processed focus on lesion area (plurality of data points extract) from each slice and map to 3D data space (merge data); 0043-0049); and 
arranging a plurality of to-be-merged data in the depth direction to obtain the rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images, where rearrange from MRI 3D image to 3D data space).

Claim 4:
Kim et al teach:
The method of claim 1, wherein, mapping the plurality of data points extracted each time to the same position at different depth levels of three-dimensional data to obtain rearranged data comprises:
arranging the plurality of data points extracted each time (0022 teaches mapping each single image (slice) of plurality of slices of images from 3D image to 3D data space; 0041-0045 teaches MRI 3D image processed focus on lesion area (plurality of data points extract) from each slice and map to 3D data space (merge data); 0043-0049); and 
storing the plurality of data points extracted each time, in an order as they are arranged, to the same position at different depth levels in the three-dimensional data to obtain the rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images, where rearrange from MRI 3D image to 3D data space).

Claim 5:
Kim et al (US 2019/0246904) teaches the following subject matter (figures 1-2 and 0037-0046, acquire MRI 3D image, MRI 3D image are compose of slices, where slices are processed with filter (extract plurality of data points), where processed slices are map to a 3D image data space):
An apparatus for convolution operation, comprising: 
an obtaining module, configure for obtaining input data of a network layer in a convolutional neural work (0015-0017 teaches 3-D image generation used in neural network, where 0017 detail to be convolutional neural network (CNN); 0020 teaches the use of MRI for image obtain image capture); 
an extraction module, configured for extracting each time a plurality of data points from the input data according to a preset step size (0043-0049, 0045 teaches pre-processing of slice (2D) image (from MRI 3D image) of pixel in horizontal and vertical where extraction by means of pooling layer by average values (data points) of pixel, and 0049 teaches use of data filter configured to be isotropically or anisotropically (preset shape) that is applied and 0043 teach preset step size of 8mm); 
a mapping module, configured for mapping the plurality of data points extracted each time to the same position at different depth levels of three-dimensional data to obtain rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images).

Kim et al teaches all the subject matter above, but not the following which is taught by Zhang et al:
an operation module, configured for performing convolution operation on the rearranged data with a convolution kernel of a preset size to obtain a convolution result (0015-0018 teach use of convolutional kernel on remapping with convolution kernel size that are fixed kernel (preset size)).
Kim et al and Zhang et al are both in the field of image analysis, especially processing of 3D image data set in 2D and rearranged back to 3D by means of convolution such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kim et al’s the further processing of the rearrange 3D data by convolution kernel of Zhang et al would provide enhancing computer-aided detection, review and diagnosis as disclosed by Zhang et al in Abstract.

Claim 6:
Kim et al teach:
The apparatus of claim 5, further comprising: 
a division module, configured for dividing the input data in a depth direction to obtain a plurality of slices (0037-0045, WHERE 0039 teaches MRI image capture in plurality of slices and 0044 further detail the MR images obtained in 3-D data space (depth direction) of these slices; figure 2 display MRI slices in depth direction); 
the extraction module is further configured for: 
for each slice, extracting each time data points from depth levels of the slice according to the preset step size, to obtain the plurality of data points (0043-0049, 0045 teaches pre-processing of slice (2D) image of pixel in horizontal and vertical where extraction by means of pooling layer by average values (data points) of pixel, and 0049 teaches use of data filter configured to be isotropically or anisotropically (preset shape) that is applied and 0043 teach preset step size of 8mm);  3Atty Dkt. No.: SINO-036 
the mapping module is further configured for: 
mapping the plurality of data points extracted each time from each slice to the same position at different depth levels in the three-dimensional data to respectively obtain to-be-merged data corresponding to each slice (0022 teaches mapping each single image (slice) of plurality of slices of images from 3D image to 3D data space; 0041-0045 teaches MRI 3D image processed focus on lesion area (plurality of data points extract) from each slice and map to 3D data space (merge data)); and 
arranging a plurality of to-be-merged data in the depth direction to obtain the rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images).

Claim 7:
Kim et al teach:
The apparatus of claim 5, wherein the extraction module is further configured for: 
extracting each time, from each depth level of the input data, a plurality of data points according to the preset step size respectively (0043-0049, 0045 teaches pre-processing of slice (2D) image of pixel in horizontal and vertical where extraction by means of pooling layer by average values (data points) of pixel, and 0049 teaches use of data filter configured to be isotropically or anisotropically (preset shape) that is applied and 0043 teach preset step size of 8mm); 
the mapping module is further configured for (0022 teaches mapping MRI 3D image to 3D data space (different depth level), where the MRI 3D image provides slices, processed by extracting plurality of data points by average values and then map back to same position of the 3D data space; 0043-0049 teaches further detail): 
mapping the plurality of data points extracted each time from depth levels of the input data to the same position at different depth levels in the three-dimensional data to obtain a plurality of data to be merged (0022 teaches mapping each single image (slice) of plurality of slices of images from 3D image to 3D data space; 0041-0045 teaches MRI 3D image processed focus on lesion area (plurality of data points extract) from each slice and map to 3D data space (merge data); 0043-0049); and 
arranging a plurality of to-be-merged data in the depth direction to obtain the rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images, where rearrange from MRI 3D image to 3D data space).



Claim 8:
Kim et al teach:
The apparatus of claim 5, wherein the extraction module is further configured for: 
arranging the plurality of data points extracted each time (0022 teaches mapping each single image (slice) of plurality of slices of images from 3D image to 3D data space; 0041-0045 teaches MRI 3D image processed focus on lesion area (plurality of data points extract) from each slice and map to 3D data space (merge data); 0043-0049); and 
storing the plurality of data points extracted each time, in an order as they are arranged, to the same position at different depth levels in the three-dimensional data to obtain the rearranged data (0043-0049, especially 0043-0045 teaches mapping image of the extracted data to be allocated to the 3-D data space (different depth level), where the rearrange all images based on average images, where rearrange from MRI 3D image to 3D data space).

Claim 9:
Kim et al teach:
A non-transitory computer readable storage medium having executable codes stored thereon which, when executed, performs the method for convolution operation of claim 1 (figure 1 and 0038 teaches system include san image acquisition unit 110, an image array unit 120, a lesion area detection and mapping unit 130, a matching and correction unit 140, a three-dimensional (3-D) image generation unit 150, and a stroke diagnosis unit 160.  On ordinary skill in the art would know that a requirement of memory and processor is needed in order to process such data in reasonable time). 



Claim 11:
Kim et al teach:
A computer device, comprising: a computer readable storage medium configured for storing executable codes; and a processor configured for executing the executable code stored in the computer readable storage medium to perform the method for convolution operation of claim 1 (figure 1 and 0038 teaches system includes an image acquisition unit 110, an image array unit 120, a lesion area detection and mapping unit 130, a matching and correction unit 140, a three-dimensional (3-D) image generation unit 150, and a stroke diagnosis unit 160.  On ordinary skill in the art would know that a requirement of memory and processor is needed in order to process such data in reasonable time). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SON et al (US 2018/0181858) teach CONVOLUTIONAL NEURAL NETWORK (CNN) PROCESSING METHOD AND APPARATUS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656